DETAILED ACTION
This final rejection is responsive to the amendment filed 02 December 2021.  Claims 1, 2, 4, 6-19, 21, and 22 are pending.  Claims 1, 11, and 15 are independent claims.  Claims 1, 4, and 6-15 are amended.  Claims 5 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections – 35 U.S.C. 112(b)
Applicant’s amendments have been fully considered and they are persuasive.  The rejections are withdrawn.

Claim Rejections – 35 U.S.C. 103
Applicant’s prior art arguments have been fully considered and they are persuasive. 
Applicant argues (pgs. 10-11) that the cited references do not teach the newly amended claim limitations which now further clarify the processing of the additional linguistic bot end user inputs.
Examiner agrees.  Accordingly, a new reference, Tiwari (US 2019/0103111 A1), has been added to the rejection of claims 1 and 14.  Claim 15 has been deemed allowable, as further detailed below.

Allowable Subject Matter
Claims 15-19, 21, and 22 have been found to be allowable for the following reasons: Regarding independent claim 15: The prior art of record broadly discloses an interface for chat bot configuration wherein the user is able to specify various conditions and triggers in the interface panes.  Moreover, the prior art of record also teaches user being able to select a natural language classifier from a drop-down 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barath (US 2018/0107461 A1) hereinafter known as Barath in view of Kannan (US 2018/0129484 A1) hereinafter known as Kannan in view of Tiwari (US 2019/0103111 A1) hereinafter known as Tiwari.


Regarding independent claim 1
A computer implemented method of authoring a chatbot, comprising: detecting an authoring input identifying a trigger, activation of the trigger causing the chatbot to execute an action in a dialog during operation of the chatbot;  (Barath: Figs. 7-9 and ¶[0028] and ¶[0065]; Barath teaches a browser window used for configuring workflow steps for designing chat bots.  Specifically, Fig. 9 and ¶[0068] teach the user adding a workflow step which includes a condition that can branch based on the evaluation of the condition.  Fig. 12 and ¶[0079]-¶[0082] further teach executing the workflow in a runtime environment and displaying the GUI.  Fig. 8 and ¶[0067] teaches a node which determines if a file has been created ina  folder and if so, the following step is triggered.)
displaying a trigger node, corresponding to the trigger, on a first display pane;  (Barath: Fig. 8; Barath teaches displaying a trigger node since node evaluates whether a file in the folder, specified by the user, has been created.)
identifying a trigger configuration user interface based on the trigger identified by the authoring input;  (Barath: Fig. 2 and ¶[0031] and ¶[0047]-¶[0050]; Barath teaches a bot framework for bot development.  The bot framework contains the workflow designer which a developer may access to design workflows, which includes the interface.)
displaying, along with the first display pane, a second display pane comprising the trigger configuration user interface having a textual input mechanism;  (Barath: Fig. 8 and ¶[0067]; Barath teaches a text input box where the user may input the folder location.  The node checks whether a file was created in this folder before moving onto the next workflow step.)
detecting a textual author input on the textual input mechanism identifying a linguistic bot end user input that activates the trigger; and  (Barath: Fig. 8 and ¶[0067]; Barath teaches a text input box where the user may input the folder location.  The node checks whether a file was created in this folder before moving onto the next workflow step.  Accordingly, the workflow will detect whether a file was created in the specified folder location which will activate the trigger and move onto the next workflow step.)
...
...
...
...
...


Barath does not explicitly teach:
providing the textual author input to a text processing system;
receiving, from the text processing system, a response that identifies one or more additional linguistic bot end user inputs in addition to the linguistic bot end user input identified by the textual author input, wherein each additional linguistic bot end user input, in the one or more additional linguistic bot end user inputs, is automatically identified by the text processing system based on the textual author input and corresponds to activation of the trigger during operation of the chatbot; obtaining a set of trigger activation inputs comprising: the textual author input, and the additional linguistic bot end user inputs provided by the language processing system; and

However, Tiwari teaches:
providing the textual author input to a text processing system;  (Tiwari: Fig. 6 and ¶[0051]; Tiwari teaches the user being able to create intents from scratch.)
receiving, from the text processing system, a response that identifies one or more additional linguistic bot end user inputs in addition to the linguistic bot end user input identified by the textual author input, wherein each additional linguistic bot end user input, in the one or more additional linguistic bot end user inputs, is automatically identified by the text processing system based on the textual author input and corresponds to activation of the trigger during operation of the chatbot;  obtaining a set of trigger activation inputs comprising: the textual author input, and the additional linguistic bot end user inputs provided by the language processing system; and  (Tiwari: Fig. 7 and ¶[0096]; Tiwari teaches an intent editor and the system maintaining a database where the set of all possible intent associated with the bot is stored.  For each intent, the system stores a set of keyphrases that match this intent.  This is shown in Fig. 7, “possible ways to express the intent”.  Each of the keyphrases triggers the condition for the chatbot.)

Barath and Tiwari are in the same field of endeavor as the present invention, as the references are directed to designing a workflow for a chat bot.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of configuring nodes for a chat bot wherein the user provides an end user input for the linguistic bot as taught in Barath with further the system identifying and providing additional linguistic bot end user inputs as taught in Tiwari.  Barath already teaches designing a chat bot workflow using nodes and providing end user inputs.  However, Barath does not explicitly teach the system identifying and providing additional linguistic bot end user inputs.  Tiwari provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Barath to include teachings of Tiwari because the combination would allow the user to efficiently configure the nodes and further allow the user to then manipulate the generated code, as suggested by Kannan: ¶[0048].



Barath does not explicitly teach, with respect to limitations (b) and (d), dividing the display into the first display pane and the second display pane.  Barath also does not explicitly teach:
automatically generating code that maps activation of the trigger to the set of trigger activation inputs.  

However, Kannan teaches, with respect to limitations (b) and (d), dividing the display into the first display pane and the second display pane.  (Kannan: Figs. 2-6; Kannan teaches a pane which displays event triggers and another pane which allows the user to configure the triggers.)
automatically generating code that maps the trigger to the property that activates the trigger.  (Kannan: Fig. 6A and ¶[0048] and ¶[0037]; Kannan teaches each node being associated with programming code.  Accordingly, when the user introduces new nodes and changes their behavior, new code is generated.)

Barath and Kannan are in the same field of endeavor as the present invention, as the references are directed to designing a workflow for a chat bot.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of configuring nodes for a chat bot as taught in Barath with further dividing the display into two panes and generating code that implements the configured node as taught in Kannan.  Barath already teaches designing a chat bot workflow using nodes.  However, Barath does not explicitly teach dividing the display into two panes and generating code that implements the configured node.  Kannan provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Barath to include teachings of Kannan because the combination would allow the user to efficiently configure the nodes and further allow the user to then manipulate the generated code, as suggested by Kannan: ¶[0048].




Regarding claim 2, Barath in view of Tiwari in view of Kannan further teaches the computer implemented method of claim 1 (as cited above).

Kannan further teaches:
and further comprising: automatically generating code that maps the trigger to the action that is executed in the dialog when the trigger is activated.  (Kannan: Fig. 6A and ¶[0048] and ¶[0037]; Kannan teaches each node being associated with programming code.  Accordingly, when the user introduces new nodes and changes their behavior, new code is generated.  ¶[0038] further teaches a runtime environment which executes the workflow.)




Regarding claim 4, Barath in view of Tiwari in view of Kannan further teaches the computer implemented method of claim 1 (as cited above).

Barath further teaches:
and further comprising: accessing a bot schema corresponding to the chatbot; and identifying the trigger configuration user interface based on the bot schema.  (Barath: Fig. 2 and ¶[0031] and ¶[0047]-¶[0050]; Barath teaches a bot framework for bot development.  The bot framework contains the workflow designer which a developer may access to design workflows, which includes the interface.)




Regarding claim 6, Barath in view of Tiwari in view of Kannan further teaches the computer implemented method of claim 1 (as cited above).

Tiwari further teaches:
wherein receiving the response from the text processing system input comprises: receiving a plurality of textual inputs that identify a plurality of additional linguistic bot end user inputs that are different than the textual author input detected on the textual input mechanism.  (Tiwari: Fig. 7 and ¶[0096]; Tiwari teaches an intent editor and the system maintaining a database where the set of all possible intent associated with the bot is stored.  For each intent, the system stores a set of keyphrases that match this intent.  This is shown in Fig. 7, “possible ways to express the intent”.  Each of the keyphrases triggers the condition for the chatbot.)




Regarding claim 7, Barath in view of Tiwari in view of Kannan further teaches the computer implemented method of claim 1 (as cited above).

Tiwari further teaches:
wherein receiving the response from the text processing system input comprises: receiving a model configured to recognize the additional linguistic bot end user inputs.  (Tiwari: Fig. 7 and ¶[0096]; Tiwari teaches an intent editor and the system maintaining a database where the set of all possible intent associated with the bot is stored.  For each intent, the system stores a set of keyphrases that match this intent.  This is shown in Fig. 7, “possible ways to express the intent”.  Each of the keyphrases triggers the condition for the chatbot.)




Regarding claim 8, Barath in view of Tiwari in view of Kannan further teaches the computer implemented method of claim 1 (as cited above).

Barath further teaches:
wherein the trigger configuration user interface comprises: a dialog event actuator that is actuatable to identify a dialog event that activates the trigger during operation of the chatbot.  (Barath: ¶[0125]-¶[0127]; Barath teaches the user specifying different sets of actions to take based on conditionals that are presented to the user.)




Regarding claim 9, Barath in view of Tiwari in view of Kannan further teaches the computer implemented method of claim 1 (as cited above).

Barath further teaches:
wherein the trigger configuration user interface comprises: a dialog output activity actuator that is actuatable to identify a dialog output activity that activates the trigger during operation of the chatbot.  (Barath: ¶[0125]-¶[0127]; Barath teaches the user specifying different sets of actions to take based on conditionals that are presented to the user.)




Regarding claim 10, Barath in view of Tiwari in view of Kannan further teaches the computer implemented method of claim 1 (as cited above).

Barath further teaches:
wherein the trigger configuration user interface comprises: a language processing system selector that is actuatable to select a natural language processing system that is used by the chatbot during operation.  (Barath: Fig. 16; Barath teaches the user specifying textual values such as “yes”.)




Regarding claims 11 and 12-14, these claims recite a computing system that performs the computer implemented method of claims 1, 4, 6, and 7; therefore, the same rationale for rejection applies.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145